       Case 3:20-cv-00293-JWD-EWD               Document 29-3         05/27/20 Page 1 of 4



                                     DECLARATION OF J.P.
I, J.P., declare the following under penalty of perjury pursuant to 28 U.S.C. § 1746 as follows:
   1. My initials are J.P.

   2. I am at least 18 years of age and am competent to make this declaration.

   3. My son D.M. is being held at Swanson Center for Youth in Monroe, LA. His release date is

       October 14, 2020. He is trusted within the facility and helps do a lot of yard work around

       Swanson and outside the facility.

   4. My son is furlough-eligible and has previously come home on furlough many times since

       March of 2019. He was home on furlough in January, February, and March. We normally do

       furloughs as often as we can. In March, he was home on furlough from March 12 to 17 but

       OJJ made him go back to Swanson early on March 16 because of the pandemic. When he

       went back to Swanson, all they did was take his temperature. I was planning on asking for

       furloughs over the next three months before COVID-19. It is my understanding furloughs

       have been suspended by OJJ indefinitely.

   5. My son is in a dorm with at least eight other children. None of them have been tested for

       COVID-19 that my son is aware of, even though there are other people in the facility – staff

       and children – who tested positive for COVID-19. There was at least one child in his dorm

       with a fever that was never tested for COVID-19 and was not removed from the dorm. The

       distance between the beds in the dorms is unchanged. The children are not able to practice

       social distancing and are not being told not to interact with each other or staff. My son has

       had one mask during this whole pandemic, but has not been told to wear it. He wore it

       during his Zoom court hearing on early May and has not put it back on since. He doesn’t

       have a mask on when I do Zoom conference calls with him. He has small amounts of hand
   Case 3:20-cv-00293-JWD-EWD                Document 29-3         05/27/20 Page 2 of 4



   sanitizer but it does not have any alcohol in it so it is not a disinfectant. They just recently

   started disinfecting objects a few times a day.

6. Swanson is extremely understaffed and this week they moved some children from other

   facilities to Swanson, including children who tested positive COVID-19 positive at Swanson

   Columbia. Those children were put in Holly dorm and housed there. My son saw at least one

   child who was very sick. Staff is working 18-hour days and they are not receiving any

   overtime.

7. I have called OJJ to try to get information on my son and what policies they have around

   COVID-19 and was told by someone at Swanson that they could not release any

   information to me. I also sent Shawn Herbert, the director of Swanson Monroe, a letter,

   which she never responded to. I sent that letter after children were moved to Swanson from

   Bridge City. I was worried about my son’s health and wellbeing. I spoke to the regional

   director about my concerns.

8. My son is not provided with any educational services or other programming, including trade

   programming. He was previously doing welding training and taking a college course online.

   Children in his dorm were going through the JUMP program that is required by most judges

   and they are no longer able to participate in that program. His dorm is regularly not

   permitted outside for 4 to 5 days at a time. Now when they go anywhere, it is to a dirty,

   poorly ventilated gym that is not cleaned between different dorms using it and has no air

   flow. I am worried about the risk of infection. Children from Bridge City and some of the

   children who tested positive were put into solitary confinement in Cypress. My son does not

   want to get sick and have to be housed there.

9. I have not been able to visit my son since he went back to Swanson on March 16. Normally

   I visit him on both Saturdays and Sundays every week. My husband and I spend the night in
   Case 3:20-cv-00293-JWD-EWD               Document 29-3         05/27/20 Page 3 of 4



   Monroe every weekend so that we are able to visit with him both days. I have had some

   Zoom calls. My son had a Zoom court date in early May but otherwise has not had access to

   his attorney. He tried to call the attorneys litigating this case on May 19, 2020, and was not

   allowed to do so because of OJJ restrictions on who he is allowed to call on the phone.

10. I would like my son to come home on furlough until all COVID-19 is absent from the

   facility and everyone has been tested and there is a vaccine. There is no reason for him to be

   detained right now. He is not receiving any rehabilitative services. He was a mentor to a lot

   of children through the Kiros Torch program and that has been suspended indefinitely. That

   program makes a big difference in the children’s lives. There is no Bible study or church

   services. It is very important to my husband and I that our son is able to practice his religion.

   My ability to parent him is being impeded by the fact that he is in a facility and away from

   me. He has a safe home to come home to.

11. As a named plaintiff, to the best of my ability, I have been working with my lawyers to help

   them prepare and work on this case. I will continue to do so. I am available to them to assist

   with the case, and they are available to me to answer questions and to explain and keep me

   updated on the litigation. I regularly speak with my attorneys and their staff to provide them

   information in support of this lawsuit. I have responded and will continue to respond to the

   lawyers’ requests for information about adequate health care and other conditions of

   confinement to the best of my ability. I intend to continue working zealously with my

   attorneys on behalf of the family members of other individuals detained in Louisiana as long

   as I am a named plaintiff.

12. I seek only declaratory and injunctive relief on behalf of the class. I am not seeking monetary

   damages, and I understand this this civil case will not result in the dismissal of any criminal

   proceedings against my son or others.
       Case 3:20-cv-00293-JWD-EWD               Document 29-3        05/27/20 Page 4 of 4



   13. I have authorized my attorney to sign on my behalf given the difficulty of arranging

       visitation and travel due to the current COVID-19 pandemic. If required to do so, I will

       provide a signature when I am able to do so.

   14. This declaration was read to me in English and I was able to make changes and corrections.

I declare under penalty of perjury that the statements above are true and correct to the best of my

knowledge.

       Signature:

       /s/ Nishi Kumar
       Nishi Kumar on behalf of J.P.
       May 20, 2020


I, Nishi Kumar, declare the following under penalty of perjury pursuant to 28 U.S.C. § 1746 as
follows:
   1. I am a licensed attorney in good standing in Louisiana.

   2. I represent the declarant J.P. Out of necessity in light of the COVID-19 pandemic, I signed

       the attached declaration on her behalf with her express consent.

   3. I spoke with J.P. over the phone. She has confirmed that I can sign on her behalf as

       reflected in her declaration.

I declare under penalty of perjury that the statements above are true and correct to the best of my

knowledge and that this declaration was executed on May 20, 2020 in New Orleans, Louisiana.

                                                                      Signature:

                                                                      /s/ Nishi Kumar
                                                                      Nishi Kumar
                                                                      May 20, 2020
